Citation Nr: 0403703	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  99-17 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from January 1952 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

The case was previously before the Board in March 2001, when 
it was remanded for further development.  The RO developed 
the case and returned it to the Board.

However, subsequent review by the Board in June 2002 
indicated the need for further development.  This was 
accomplished by the Board pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  The development was completed 
and the veteran was notified in accordance with Rule of 
Practice 903, 38 C.F.R. § 20.903 (2002).  He responded that 
he did not have any further evidence or argument to present.

The case then came before the Board again in March 2003, when 
the issue on appeal was denied.  The veteran appealed this 
decision and by an Order dated in August 2003, the United 
States Court of Appeals for Veterans Claims ("Court") 
vacated the Board's March 2003 decision and remanded the case 
in light of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter 
"DAV"), in which the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. 
§ 19.9(a)(2).

In this decision, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. 
§ 7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.

The result is that the RO must review new evidence associated 
with the claims file and adjudicate the claim considering 
that evidence, as well as evidence previously of record.  In 
this case, outpatient treatment records, dated from March 
2001 to June 2002, and an October 2002 VA examination have 
been associated with the claims folder without a waiver and 
have not yet been considered by the RO.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO should ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied.  This 
includes notifying the appellant 
(1) of the information and evidence 
not of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in her 
possession that pertains to the 
claim. 

2.  The RO should re-adjudicate the 
veteran's claim in light of the 
evidence added to the record since 
the Supplemental Statement of the 
Case (SSOC) issued in March 2002.  
If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
SSOC and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



